Franklin App. No. 96APE07-831. On February 19, 1997, appellants filed a notice of appeal from a judgment entry denying certification of conflict filed February 4, 1997, by the Court of Appeals for Franklin County. Appellants attached a copy of the judgment entry filed February 4, 1997, but did not attach a copy of the court of appeals’ opinion of February 4,1997 to their memorandum in support of jurisdiction, as required by S.Ct.Prac.R. III(1)(D). Furthermore, it appears to this court that appellants’ memorandum in support of jurisdiction relates solely to a court of appeals’ journal entry and opinion entered December 11, 1996, that is attached to appellants’ memorandum in support of *1419jurisdiction. Under S.Ct.Prac.R. II(2)(A), an appeal from a decision entered December 11,1996 was due no later than January 26,1997.
Whereas appellants have not filed a memorandum in support of jurisdiction relating to the decision entered February 4, 1997, in compliance with the requirements of S.Ct.Prac.R. III(l), nor filed a timely appeal of the decision entered December 11, 1996, appellants have not perfected an appeal to this court. Accordingly,
IT IS ORDERED by the court, sua sponte, that appellants’ appeal be, and hereby is, dismissed.